Citation Nr: 0033031	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left ankle disorder, 
post operative status, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
March 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that determination, the RO denied the veteran's 
claim for an increased rating for a left ankle disability 
with traumatic arthritis.  The veteran later moved to New 
Jersey.  

In September 1994, the veteran testified at a hearing before 
a hearing officer at the RO in Newark, New Jersey.  A 
transcript of that hearing is of record.  In January 1995, 
the hearing officer affirmed the prior denial of a rating in 
excess of 20 percent for the left ankle disorder, post 
operative status.  In February 1999, at a time when the 
veteran was living in Pennsylvania, his claims folder was 
transferred to the Philadelphia, Pennsylvania RO.  


FINDINGS OF FACT

1.  The veteran's service connected left ankle disability, 
post operative status, is manifested by traumatic arthritis, 
pain, swelling, tenderness over the joint line, inversion to 
0 degrees, eversion to 5 degrees, dorsiflexion to 10 degrees, 
and plantar flexion to 30 degrees.  

2.  There is no current evidence of ankylosis of the left 
ankle.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a left ankle disability, post operative status, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidentiary Development

In a November 1970, the Board granted service connection for 
traumatic arthritis of the left ankle.  

Subsequent private medical records reflect that in 1973 the 
veteran underwent a subtalor arthrodesis because of painful 
arthritis of the left ankle and foot.  In October 1980, an 
exploration of surgical scar, excision of sural nerve branch, 
and excision of calcification of the peroneal tendon sheath 
was performed.  

At a VA examination in June 1993, the veteran reported that 
prolonged standing, walking, and running caused pain and 
swelling in the left ankle.  On physical examination, the 
veteran walked with a markedly antalgic limp favoring the 
left ankle.  He was incapable of heel or toe walking; he 
could tandem walk.  There was a healed surgical scar distal 
to the lateral malleoulus of the left ankle.  The scar was 
red despite the fact that it was over 25 years old.  There 
was no flexion of the left ankle either laterally or 
medially.  The anterior posterior motion of the left ankle 
was from 90 to 130 degrees.  X-rays of the left ankle 
associated with the examination revealed vascular 
calcifications; there was no evidence of acute fracture or 
subluxation.  The diagnosis was history of trauma of the left 
ankle, status post operative ankle fusions and residual 
symptoms secondary to the fusions.  

The record includes private medical records dated in 
September 1994 pertaining to the left ankle.  These records 
show treatment at Mt. Olive Chiropractic Center for left 
ankle pain.  On examination, there was no objective 
neurological deficit.  Range of motion of the left ankle was 
markedly limited.  Plantar flexion of the left ankle was to 
25 degrees.  Normal range of plantar flexion was said to be 
to 40 degrees.  Dorsiflexion was to 6 degrees.  Normal range 
of dorsiflexion was said to be to 20 degrees.  Inversion was 
to 17 degrees.  Normal range of inversion was said to be to 
30 degrees.  Eversion was -10.  Normal range of eversion was 
said to be to 20 degrees.  Orthopedic stability testing 
produced some discomfort.  There was no apparent gapping of 
the ankle joint.  There was tenderness with digital 
palpation.  It was noted that X-rays showed evidence of 
degenerative changes of the left tibia-talus joint.  In a 
statement dated in September 1994, Michael A. Deehan, M.D., 
reported that the left ankle showed no subtalar inversion or 
eversion.  The veteran could accomplish 10 degrees of active 
dorsiflexion and 20 degrees of passive dorsiflexion.  There 
was 35 degrees of active plantar flexion and 40 degrees of 
passive plantar flexion.  

The veteran testified a personal hearing before a hearing 
officer in September 1994.  At that hearing, the veteran 
testified that the symptoms associated with his left ankle 
disability were more disabling than currently evaluated.  The 
veteran testified that he has pain, restricted range of 
motion, and occasional swelling of the left ankle.  The 
veteran stated that he has problems walking long distances 
and that he uses over the counter medication on a daily basis 
for pain to no avail.  The veteran related that he wears an 
ankle wrap and ambulates with a slight limp.  The veteran 
also stated that he occasionally misses time from work due to 
the left ankle.  

The report of an October 1994 VA examination provides 
subjective complaints including chronic pain with 
intermittent swelling of the left ankle.  On physical 
examination, the examiner observed a scar at the distal end 
of the lateral malleolus.  The veteran had mobility in the 
ankle joint in that he had dorsal extension that brought the 
ankle to approximately 0 to -2 degrees.  Plantar flexion of 
the left ankle ranged from 15 to 20 degrees.  There was no 
mobility on inversion and eversion.  The examiner noted 
minimal crepitance with the limited range of motion.  There 
was no swelling and no drawer sign.  The diagnoses included 
left ankle with subsequent fusion with residual slight 
mobility and intermittent pain and swelling.  

At a VA examination dated in June 1996, the veteran reported 
symptoms consistent with those previously noted.  On physical 
examination, the veteran ambulated with a gait pattern 
consistent with a prosthetic knee on the right and a 
partially fused ankle on the left.  With respect to the left 
ankle, the examiner observed a well healed surgical scar 
medially and laterally.  There was no inversion or eversion 
of the left ankle.  The veteran demonstrated full plantar 
flexion.  Dorsiflexion was approximately 15 degrees.  There 
was no pain on palpation of the ankle and no crepitus within 
the allowable range.  Mild swelling of the ankle was 
recorded.  It was noted that X-rays of the left ankle 
revealed status post fusion of the talo-calcaneal joint and 
evidence of adjacent post traumatic changes and calcaneal 
osteophytes.  The diagnoses included history of left ankle 
fracture status post partial ankle fusion; talo-calcaneal.  
It was noted that the fusion was not complete and that the 
veteran had residual motion.  

In a statement dated in October 1997, Thomas B. Wheeler, 
M.D., reported that the veteran was seen for left ankle pain, 
among other things.  The veteran reported problems with his 
left ankle since the surgery to his left ankle and foot.  The 
doctor indicated that the veteran walked without moving his 
foot or ankle.  On physical examination, the doctor described 
the veteran as being well developed, well nourished and in no 
apparent distress.  Dorsiflexion of the left ankle was to 5 
degrees, plantar flexion was approximately 15 to 20 degrees.  
There was no inversion or eversion of the ankle.  Tenderness 
was noted with all range of motion of the ankle.  The 
examiner observed tenderness at the mid-tarsal joints with 
limited range of motion.  It was noted that X-rays of the 
left ankle revealed fusion/arthritic changes of the left foot 
and ankle, arthritic changes in the mid-tarsal joints, fusion 
of the sub talar joint and the calcaneocuboid joint, 
arthritic spurring on the dorsum of the talus, and minimal 
narrowing of the ankle joint.  The doctor prescribed a rocker 
bottom shoe with a steel shank molded for the foot that would 
allow ambulation and propulsion without exacerbating the mid 
tarsal arthritis.  Dr. Wheeler also noted that skin mobility 
and warmth and non-steroidal injections were appropriate 
treatments.  

Medical records of St. Mary's Hospital dated in January 1998 
show that the veteran underwent a left navicular cuneiform 
fusion with proximal tibial bone graft and interpore bone 
graft.  

In a rating action dated in February 1998, the RO granted a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 
(2000), effective January 1998.  Subsequent rating actions 
have extended this temporary total post surgical convalescent 
rating through December 1998.  The previously assigned 20 
percent rating was reinstated effective January 1, 1999.  

During the period when the temporary total post surgical 
convalescent rating was in effect, in June 1998, the veteran 
underwent a surgical revision at the left mid-foot consisting 
of an intercuneiform navicular fusion with iliac crest bone 
graft.  At the current time, he has service connection for 
other pathology below the left knee in addition to the left 
ankle disorder.  This includes post surgical scars of the 
left foot, rated 10 percent disabling and traumatic arthritis 
of the left foot associated with fusion, evaluated as 10 
percent disabling.  

At a VA examination dated in August 1999, the veteran 
reported that the symptoms associated with the left ankle 
were constant and were precipitated by climbing up stairs and 
walking long distances.  It was noted that the veteran could 
not walk more than a block without experiencing discomfort.  
The veteran wore a specially designed orthopedic shoe for the 
left foot.  On physical examination, the veteran walked with 
a mild limp and cautiously.  The examiner observed two scars 
over the left foot.  One was a dorsal scar measuring 12 
centimeters (cm).  The other was a lateral curvilinear dorsal 
scar measuring 10 cm.  It was noted that both scars were 
adherent to the deeper structures, deeply tender, well 
healed, and without any discharging sinus.  The left ankle 
showed no swelling.  Active dorsiflexion was to 10 degrees; 
plantar flexion was to 30 degrees.  There was no instability 
of the left ankle.  It was noted that X-rays of the left 
ankle revealed that the joint space was normal and well 
maintained, that the talonavicular and subtalar joints were 
bony ankylosed, and that there were two screws in situ in the 
talonavicular fusion that showed postoperative changes.  The 
clinical impression included subtalar joint osteoarthritis, 
post traumatic, status post-two operations of fusion with 
bony ankylosis of the subtalar joint and talonavicular joint 
now, surgical fusion.  It was noted that the ankylosis was in 
good anatomic position.  

The report of a February 2000 VA examination shows complaints 
regarding the left ankle consistent with those previously 
noted.  It was noted that the veteran does not take any 
active medication for left ankle pain, stiffness, or 
swelling.  The veteran does not walk with a cane.  He wore 
orthopedic shoes with a rubber bottom and a built in medial 
arch.  On physical examination, the veteran walked normally 
without a limp.  Dorsiflexion of the left ankle was to 10 
degrees; plantar flexion was to 30 degrees.  There was no 
instability in the left ankle.  There was minimal swelling 
and tenderness over the joint line.  The left subtalar joint 
showed stiffness with inversion of 0 degrees and eversion of 
5 degrees.  There were no distal neurovascular problems in 
the left foot.  It was noted that X-rays of the left ankle 
revealed joint space fairly well maintained with mild 
subchondral sclerosis in the distal tibial articular surface.  
The subtalar joint was arthritic and bony solid.  The 
navicular cuneiform joint was surgically well fused with two 
screws in situ.  The clinical impression included mild post-
traumatic osteoarthritis of the left ankle with mild 
stiffness.  The examiner noted that the veteran did not 
exhibit symptoms of fatigability, lack of endurance, motor 
incoordination, or additional loss of movement during flare-
ups.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of the 
veteran's service connected left ankle disability and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In evaluating the severity of the veteran's left ankle 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent pursuant to Diagnostic 
Codes 5010-5271.  Traumatic arthritis substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, but where the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by the 
limitation of motion.  38 C.F.R. 4.71a, Diagnostic Code 5003 
(2000).  

Under Diagnostic Code 5271, limitation of ankle motion will 
be rated at 20 percent when marked.  To warrant a higher 
rating, there must be certain levels of ankylosis of the 
ankle.  Under Diagnostic Code 5270, a 20 percent rating is 
provided if the ankle is ankylosed in plantar flexion at less 
than a 30 degree position.  

If the ankle is ankylosed in plantar flexion between 30 
degrees and 40 degrees or in dorsiflexion between zero 
degrees and 10 degrees, a 30 percent rating is assigned.  A 
40 percent rating may be assigned for ankylosis of an ankle 
in a position of plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

In August 1999, the veteran walked with a slight limp; 
however, in February 2000 there was no limp.  The current VA 
examinations showed no demonstrable instability of the left 
ankle and no evidence of neurovascular problems.  The 
veteran's left ankle disability has also been manifested by 
limitation of motion.  The current medical evidence shows 
that dorsiflexion was to 10 degrees and plantar flexion was 
to 30 degrees.  Thus, the veteran lacks 15 degrees of full 
dorsiflexion and 10 degrees of full plantar flexion. See 38 
C.F.R. § 4.71, Plate II.  The current 20 percent rating 
assigned by the RO for the left ankle disorder contemplates 
marked limitation of motion under Diagnostic Code 5271.  In 
order for the veteran to receive a higher disability 
evaluation for his service-connected left ankle disability, 
there must be considerable ankylosis of the left ankle.  In 
this case, there is no ankylosis at all.  When there is 
motion of an ankle, as reported on the current VA 
examinations, it cannot be ankylosed in a fixed position.  

The Board has considered the veteran's complaints of 
functional impairment with respect to his left ankle 
disability and the fact that the veteran wears specially 
designed orthopedic shoes.  However, the VA examiner in 
February 2000 determined that there were no symptoms of 
fatigability, lack of endurance, motor incoordination, or 
additional loss of movement during flare-ups involving the 
left ankle.  Considering the veteran's limitation of motion 
of the left ankle and lack of additional functional 
impairment, the Board finds that a higher disability 
evaluation for the veteran's left ankle disorder is not 
warranted.  

For all the foregoing reasons, the claim for a higher 
evaluation for a left ankle disorder, post operative status, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

Entitlement to a rating in excess of 20 percent for a left 
ankle disorder, post operative status, is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

